     Case 2:18-cv-02460-KJM-KJN Document 33 Filed 08/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   Scott Johnson,                                          No. 2:18-cv-02460-KJM-KJN
12                              Plaintiff,                   ORDER
13            v.
14
     Starbucks Corporation, et al.,
15
                                Defendants.
16

17            On May 26, 2021, the parties stipulated to the dismissal of this action without prejudice,

18   and this court dismissed the action without prejudice by minute order on June 1, 2021. See Stip.,

19   ECF No. 30; Min. Order, ECF No. 31. On June 17, 2021, the parties filed a stipulation for

20   dismissal with prejudice, ECF No. 32, which the court construes as an unopposed motion to alter

21   or amend the judgment under Federal Rule of Civil Procedure 59(e). The motion so construed is

22   granted. This action is dismissed with prejudice, each party to bear its own attorneys’ fees and

23   costs.

24            IT IS SO ORDERED.

25   DATED: August 9, 2021.
26
27




                                                       1
